

115 HR 907 IH: Newborn Care Improvement Act
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 907IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Collins of Georgia (for himself, Mr. Lewis of Georgia, Mr. Cramer, Mr. Blumenauer, Mr. Rothfus, Mr. Soto, Mr. Garamendi, Mr. Valadao, Ms. Shea-Porter, Mr. Coffman, Mr. Gohmert, Mr. Woodall, Mr. Jones, Mr. Franks of Arizona, Mr. Kelly of Pennsylvania, Mr. Issa, Ms. Roybal-Allard, Mr. Poliquin, and Mr. Bishop of Michigan) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the care provided by the Secretary of Veterans
			 Affairs to newborn children.
	
 1.Short titleThis Act may be cited as the Newborn Care Improvement Act. 2.Improvement of care provided to newborn childrenSection 1786 of title 38, United States Code, is amended—
 (1)in subsection (a), by striking seven days and inserting 42 days; and (2)by adding at the end the following new subsection:
				
 (c)Annual reportNot later than October 31 of each year, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the health care services provided under subsection (a) during the fiscal year preceding the date of the report, including the number of newborn children who received such services during such fiscal year..
			